Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment dates 10/07/2022, the following occurred: Claims 1 and 11 have been amended. 
Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hibbard (US 2019/0030370), in view of Sjölund (US 2020/0289847) and in further view of Heller (US 2005/0043965).

REGARDING CLAIM 1
Hibbard discloses a method comprising: receiving, by a server, radiation therapy treatment planning data associated with treatment of a patient, the radiation therapy treatment planning data further comprising at least a patient identifier ([0008] teaches the disclosure can feature a method for training a deep convolutional neural network, such as to provide a patient radiation treatment plan and collecting patient data from a group of patients including a prior treatment plan. [0030] teaches Patient data may include information such as (1) functional organ modeling data (e.g., serial versus parallel organs, appropriate dose response models, etc.); (2) radiation dosage data (e.g., dose-volume histogram (DVH) information; or (3) other clinical information about the patient and course of treatment (e.g., other surgeries, chemotherapy, previous radiotherapy, etc.) (wherein the patient data is interpreted by examiner as radiation therapy treatment planning data associated with treatment of a patient comprising at least a patient identifier. The feature of a patient identifier is implicitly disclosed when receiving data of a particular patient)); retrieving, by the server using the patient identifier, anatomy data associated with the patient ([0008] teaches the collected patient data (interpreted by the examiner as the patient identifier) includes at least one image of patient anatomy); retrieving, by the server using a clinic identifier for a clinic implementing the treatment of the patient, a file comprising clinic-specific logic indicating rules for identifying treatment attributes of a radiotherapy machine in accordance with at least one of radiation therapy treatment planning data or the anatomy data ([0005] teaches radiation therapy treatment plan created using an optimization technique based on clinical objectives and constraints (interpreted by examiner as clinic identifier for a clinic implementing the treatment of the patient) [0008] teaches the treatment plan can include predetermined machine parameters, where the predetermined machine parameters can include at least one of a gantry angle, a multi-leaf collimator leaf position, or a radiation therapy beam intensity (interpreted by examiner as the file comprising clinic-specific logic of Heller indicating treatment attributes of a radiotherapy machine retrieved using a clinic identifier)); wherein the one or more machine-learning models are trained based on previously performed radiation therapy treatments and previous patient data associated with the previously performed radiation therapy treatments ([0008] teaches training a deep convolutional neural network (interpreted by examiner as the one or more machine-learning models of Sjölund), by using the prior treatment plans and the corresponding collected patient data, such as to determine a new treatment plan. The new treatment plan can include predicted machine parameters. The predicted machine parameters can include at least one of a gantry angle, a multi-leaf collimator leaf position, or a radiation therapy beam intensity. Claim 21 teaches a prior treatment plan, wherein the treatment plan includes predetermined machine parameters. [0010] teaches the trained deep convolution neural network can be configured to be previously trained on patient data from a group of patients and [0030] teaches that patient data includes information about the patient and course of treatment (e.g. previous radiotherapy) (interpreted by examiner as the previous patient data associated with the previously performed radiation therapy)); executing, by the server using the variables, a logical network computer model to identify one or more attributes of the radiotherapy machine to perform the treatment in accordance with the one or more variables generated via the machine-learning model, the logical network computer model configured to determine the one or more attributes of the radiotherapy machine based on the one or more variables, anatomy data associated with the patient, and the clinic- specific logic ([0008]-[0009] teach determining a new treatment plan. The new treatment plan can include predicted machine parameters (interpreted by examiner as the one or more variables generated via the machine-learning model). The predicted machine parameters can include at least one of a gantry angle, a multi-leaf collimator leaf position, or a radiation therapy beam intensity (interpreted by examiner as the identified one or more variables of Sjölund below) and using a deep convolutional neural network (interpreted by examiner as logical network computer model), such as to provide a radiation treatment plan including the set of machine parameters (interpreted by examiner as one or more attributes of the radiotherapy machine)); and displaying, by the server on a graphical user interface, the one or more attributes of the radiotherapy machine to perform the treatment ([0048] teaches the radiotherapy system may include a display device and a user interface (interpreted by examiner as the graphical user interface). The display device may include one or more display screens that display medical images, interface information, treatment planning parameters (e.g., contours, dosages, beam angles, etc.) treatment plans, a target, localizing a target and/or tracking a target, or any related information to the user (interpreted by examiner as the one or more attributes of the radiotherapy machine to perform the treatment)).

Hibbard does not explicitly disclose, however Sjölund discloses:
executing, by the server, one or more machine-learning models using the radiation therapy treatment planning data, anatomy data, and clinic-specific logic to identify one or more variables, wherein the one or more machine-learning models are trained based on previously performed radiation therapy treatments and clinic-specific logic ([0038] teaches training machine models (interpreted by examine as one or more machine-learning models) [0005] teaches processing the input parameter (interpreted by examiner as the radiation therapy treatment planning data, anatomy data, and clinic-specific logic of Hibbard) with a machine learning technique to estimate a realizable plan parameter of a radiotherapy treatment plan (interpreted by examiner as the one or more variables) [0018] teaches machine learning (ML) technique that has been trained based on prior radiotherapy treatment plans and realizable parameters. [0045] teaches training data consisting of input-output pairs are acquired from, e.g., expert clinicians and a function is “trained” to approximate this mapping (interpreted by examiner as training based on clinic-specific logic))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and method of Hibbard to incorporate training machine learning models as taught by Sjölund, with the motivation of providing technical advantages including reduced computing processing times to generate realizable radiotherapy treatment plans and accompanying improvements in processing, memory, and network resources used to generate and enhance realizable radiotherapy treatment plans and medical treatment benefits (including improved accuracy of radiotherapy treatment, reduced exposure to unintended radiation, and the like) (Sjölund at [0018]).

Hibbard and Sjölund do not explicitly disclose, however Heller discloses:
specific logic indicating clinic specific rules for identifying treatment attributes and the logical network computer model configured to use the clinic-specific logic to determine the one or more attributes of the machine (Heller at [0040] teaches the invention provides a computerized tool by which an authoring institution (e.g. a specialist clinic) can author and publish one or more sets of rules and protocols for preparing a treatment plan; a computerized tool by which a subscribing institution (e.g. a physician or clinic responsible for patient management) can select one or more published sets of rules and protocols and apply clinical data concerning an individual in order to prepare and authorize a personalized treatment plan for management of that individual. [0056] teaches the present invention enables leading clinics to specify in electronic format their rules for creating guideline-compliant (interpreted by examiner as specific logic indicating clinic specific rules for identifying treatment attributes) treatment plans for management of patients with one or more chronic illnesses (interpreted by examiner as) [0045] teaches machine based rule (interpreted by examiner as the machine of Hibbard and Sjölund))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and method of Hibbard and Sjölund to incorporate clininc specific rules as taught by Heller, with the motivation of improving treatment as well as reducing health care costs (increasing cost-effectiveness) and permitting automated comparison of two or more patients, or groups of patients, that are being treated by alternative treatment regimes (e.g., in drug trials) thereby permitting comparison of their efficacy and/or adverse effects. (Heller at [0077]).

REGARDING CLAIM 2
Hibbard, Sjölund and Heller disclose the limitation of claim 1.
Hibbard and Heller do not explicitly disclose, however Sjölund further discloses:
The method of claim 1, further comprising: transmitting, by the server, an instruction to a radiotherapy machine to modify itself based on the identified one or more attributes (Sjölund at [0034] teaches software programs may utilize the treatment processing logic to implement the realizable radiotherapy treatment plan generation workflow to produce new or updated realizable treatment plans for deployment to the treatment data source. The processing circuitry may subsequently then transmit the new or updated realizable treatment plans via a communication interface and the network to the treatment device, where the radiation therapy plan will be used to treat a patient with radiation via the treatment device).

REGARDING CLAIM 3
Hibbard, Sjölund and Heller disclose the limitation of claim 1.
Sjölund and Heller do not explicitly disclose, however Hibbard further discloses:
The method of claim 1, wherein the graphical user interface is displayed on the radiotherapy machine (Hibbard at [0048] teaches the radiotherapy system may include a display device and a user interface).

REGARDING CLAIM 4
Hibbard, Sjölund and Heller disclose the limitation of claim 1.
Sjölund and Heller do not explicitly disclose, however Hibbard further discloses:
The method of claim 1, wherein the graphical user interface is displayed on at least one of a physician device or an electronic device associated with a clinic conducting the treatment (Hibbard at [0048] teaches the radiotherapy system may include a display device and a user interface (interpreted by examiner as the graphical user interface) integrated into a device (interpreted by examiner as physician device or an electronic device associated with a clinic conducting the treatment)).

REGARDING CLAIM 5
Hibbard, Sjölund and Heller disclose the limitation of claims 1 and 4.
Sjölund and Heller do not explicitly disclose, however Hibbard further discloses:
The method of claim 4, wherein the server monitors whether a user interacts with at least one attribute displayed on the graphical user interface (Hibbard at [0054] teaches an imaging detector to maintain alignment with the therapy beam that can be used to monitor the therapy beam (interpret by examiner as at least one attribute)).

REGARDING CLAIM 6
Hibbard, Sjölund and Heller disclose the limitation of claims 1 and 5.
Hibbard and Heller do not explicitly disclose, however Sjölund further discloses:
The method of claim 5, wherein the server trains the one or more machine-learning models based on the interaction (Sjölund at [0018] teaches machine learning (ML) technique trained based on prior radiotherapy treatment plans and realizable parameters and [0031] teaches updates the planning data as a result of a realizable treatment plan generated by the realizable radiotherapy treatment plan generation workflow).

REGARDING CLAIM 7
Hibbard, Sjölund and Heller disclose the limitation of claim 1.
Sjölund and Heller do not explicitly disclose, however Hibbard further discloses:
The method of claim 1, wherein the identified attribute is angle associated with a couch or a gantry of the radiotherapy machine (Hibbard at [0008] teaches machine parameters can include at least one of a gantry angle).


REGARDING CLAIM 8
Hibbard, Sjölund and Heller disclose the limitation of claim 1.
Sjölund and Heller do not explicitly disclose, however Hibbard further discloses:
The method of claim 1, wherein the identified attribute is a rotation or arc attribute of a gantry associated with the radiotherapy machine (Hibbard at [0051] teaches configuring gantry to rotate).

REGARDING CLAIM 9
Hibbard, Sjölund and Heller disclose the limitation of claim 1.
Sjölund and Heller do not explicitly disclose, however Hibbard further discloses:
The method of claim 8, wherein the rotation or arc attribute corresponds to whether a gantry of the radiotherapy machine conducting the treatment has a full or partial arc (Hibbard at [0038] teaches machine data information may include arc placement).

REGARDING CLAIM 10
Hibbard, Sjölund and Heller disclose the limitation of claim 1.
Sjölund and Heller do not explicitly disclose, however Hibbard further discloses:
The method of claim 1, further comprising: comparing, by the server, the identified one or more attributes of a radiotherapy machine against one or more predetermined thresholds (Hibbard at [0072] teaches the stopping criteria can include an accuracy of the output set of machine parameters (e.g. the stopping criteria can include whether the difference between the output set of machine parameters and the machine parameters corresponding to the received sets of medical images in the batch of training data is smaller than a threshold) (interpreted by examiner as comparing against a threshold). In an embodiment, the threshold can correspond to an asymptotic minimum of all errors determined).

REGARDING CLAIMS 11-20
Claims 11-20 are analogous to Claims 1-10 thus Claim 11-20 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 1-10.

Response to Arguments
Rejection under 35 U.S.C. § 112(b)
Regarding the indefinite rejection of claims 1 and 11, the Applicant has amended the claims to overcome the bases of rejection. 

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-20, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
The cited references do not teach two separate computer models working in tandem to generate a treatment plan.
Regarding 1, the Examiner respectfully disagrees. Hibbard teaches the use of two machines, a trained deep convolution neural network and a deep convolution neural network. 

The cited references do not teach executing a logical network computer model that corresponds to clinic specific logic. 
Regarding 2, the Examiner agrees and has cited new art, Heller, as necessitated by amendment, to teach clinic specific logic. Please refer to the new rejection under  U.S.C. § 103. Given the broadest reasonable interpretation, the combined references teach the claimed features. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626     

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626